698 S.E.2d 653 (2010)
Jerry Alan REESE, as a Taxpayer and Citizen in and of Mecklenburg County, North Carolina, on behalf of himself and all other Taxpayers and Citizens of Mecklenburg County, Plaintiff,
v.
MECKLENBURG COUNTY, North Carolina; and Knights Baseball, LLC, Defendants.
No. 505P09.
Supreme Court of North Carolina.
June 16, 2010.
A. Ward McKeithen, Charlotte, for Mecklenburg County.
Jackson N. Steele, Charlotte, for Knights Baseball, LLC.
Jerry Alan Reese, pro se.
Prior report: ___ N.C.App. ___, 685 S.E.2d 34.

ORDER
Upon consideration of the petition filed on the 8th of December 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals *654 pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."